DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 6, 9, 10, 12, 15 – 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vasiljevic (US 3,983,955) in view of Junger (US 2,840,179).
With respect to claims 1, 6 and 12, Vasiljevic teaches an airborne acoustic absorber having an absorption frequency range, the absorber comprising a periodic array of unit cells (Fig.3, Items 4), each unit cell comprising a Helmholtz resonator (Fig.1) having a resonant frequency, each Helmholtz resonator comprising a chamber portion bounded by at least one enclosure wall defining a chamber volume (Fig.1, Item V); and a neck (Fig.1, Item 6), forming an aperture in the at least one enclosure wall, and defining an opening to the chamber portion; and an acoustically absorbing medium (Fig.1, Item 9) overlaying the neck, thereby increasing the resonant frequency bandwidth to achieve the absorption frequency range (Col.2, Line 50 – Col.3, Line 23); but fails to disclose wherein the acoustically absorbing medium contiguously fills at least a portion of the neck.  
On the other hand, Junger teaches a periodic array of Helmholtz resonators (Fig.4, Items 5’ and 3’) having an acoustically absorbing medium (Fig.4, Item 13) contiguously filling at least a portion of the neck (Fig.4, Item 11).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Junger configuration with the Vasiljevic design because it would improve the acoustical characteristics by effecting the broadening of the resonant peak of the response curve by damping the vibration of the mass of air at the neck.  
Regarding claim 12, the Examiner has given little patentable weight to the preamble because it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987).
With respect to claims 4, 9 and 15, the Examiner takes official notice that it is well known in the art to employ melamine foam as an acoustically absorbing medium, as disclosed by Mathur (US 7,913,813) or Beauvilain et al. (FR 2929746). 
With respect to claims 5, 10 and 16, the Examiner considers that it would have been an obvious matter of design choice to provide the acoustically absorbing medium having a porosity greater than 0.9 because it would tune the device to provide a desired acoustic performance as necessitated by the specific requirements of the particular application without departing from the scope and spirit of the Vasiljevic and Junger inventions. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
With respect to claim 17, Vasiljevic teaches wherein each unit cell comprises a second Helmholtz resonator having a second chamber portion bounded by at least one second enclosure wall defining a second chamber volume; and a second neck forming an aperture in the at least one second enclosure wall (Figs.3, 4 and 6 – 11). 
With respect to claims 19 and 20, the Examiner considers that it would have been an obvious matter of design choice to provide the acoustically absorbing medium having a thickness that is less than the wavelength corresponding to the resonance frequency of the airborne acoustic absorber, or less than one quarter of the wavelength corresponding to the resonance frequency of the airborne acoustic absorber because it would tune the acoustic absorber to provide a predetermined acoustic performance as necessitated by the specific requirements of the particular application; furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
  
Claims 3, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vasiljevic (US 3,983,955) in view of Junger (US 2,840,179), and further in view of Kleinschmidt et al. (US 3,866,001).
Vasiljevic and Junger teach the limitations already discussed in a previous rejection, but fail to disclose wherein the acoustically absorbing medium contiguously fills an adjacent portion of the chamber.  
Nevertheless, Kleinschmidt et al. teach wherein an acoustically absorbing medium (Fig.1, Item 38) contiguously fills an adjacent portion of the chamber (Fig.1, Item 14).  
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Kleinschmidt et al. configuration with the Vasiljevic and Junger design because it would further improve the acoustic performance by effectively broadening and heightening all the absorption peaks.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vasiljevic (US 3,983,955) in view of Junger (US 2,840,179), and further in view of Reed (US 2003/0006090).
With respect to claims 11 and 18, Vasiljevic and Junger teach the limitations already discussed in a previous rejection, but fail to disclose wherein the first and second chamber volumes are different.  
On the other hand, Reed teaches a periodic array of Helmholtz resonators having chambers of different volumes (Fig.4A, Items 100A, 100B and 100C; ¶ [0048]).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Reed configuration with the Vasiljevic and Junger design because it would permit the different chambers to be tuned to a particular frequency range in this manner broadening the overall frequency range of the sound to be absorbed.

Response to Arguments

Applicant's arguments filed on 06/03/2022 have been fully considered but they are not persuasive. The Examiner still considers that the obvious combination of the patents to Vasiljevic, Junger, Kleinschmidt et al. and Reed teach the limitations described in the claims as discussed above.
The Examiner respectfully reminds the Applicant that it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981). The Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references.  In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971). The references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 545 (CCPA 1969). 
	The Examiner considers that Vasiljevic clearly teaches an airborne acoustic absorber having a Helmholtz resonator comprising a chamber portion and a neck forming an aperture; and an acoustically absorbing medium overlaying the neck. Junger clearly teaches a periodic array of Helmholtz resonators having an acoustically absorbing medium contiguously filling the neck. Therefore, the Examiner considers that combining Vasiljevic and Junger teachings would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application; also, it would have been obvious to choose Vasiljevic and Junger teachings from the finite number of identified and predictable solutions with a reasonable expectation of success (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397). 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          June 17, 2022